Citation Nr: 1446463	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-22 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

4.  Entitlement to a compensable rating for service-connected left ear hearing loss.

5.  Entitlement to a rating in excess of 10 percent for service-connected right knee degenerative arthritis.

6.  Entitlement to a compensable rating for service-connected post-arthroscopy scar on the right knee.

7.  Entitlement to a rating in excess of 10 percent for service-connected left knee derangement.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1988 to July 1993, October 2001 to May 2002, and August 2005 to August 2007, with additional service in the National Guard.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issues of entitlement to increased ratings for service-connected bilateral knee disorders, right knee scar, and left ear hearing loss are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The August 1994 rating decision denying service connection for right ear hearing loss is final.  The Veteran did not appeal that decision and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2.  Evidence submitted since the August 1994 rating decision is new and material. 

3.  The Veteran's currently diagnosed right ear hearing loss was caused by his active service.

4.  The Veteran was not diagnosed with a separate sleep disorder at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision, which denied entitlement to service connection for right ear hearing loss, is final; new and material evidence has been submitted, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).  

2.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).  

3.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking service connection for right ear hearing loss and a sleep disorder.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Right Ear Hearing Loss

The Veteran's claim for service connection for right ear hearing loss was previously denied in an August 1994 rating decision for failure to establish a current disability.  The Veteran did not appeal this decision or file relevant new evidence within one year, so the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  In September 2007, the Veteran filed a new claim for right ear hearing loss.  

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board is whether new and material evidence has been presented to reopen the claim.

Previously denied claims may be reopened by the submission of new and material evidence.  "New" evidence means evidence "not previously submitted to agency decision makers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

In this case, extensive new evidence has been received since the previous denial for service connection; including service treatment records from additional periods of active service reflecting right ear hearing loss for VA purposes.  38 C.F.R. § 3.385.  Accordingly, this new evidence relates to the previously unestablished fact, presence of a current disability, and is therefore material.  Because new and material evidence has been presented, the claim is reopened.

Under VA regulations, hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In this case, the medical evidence establishes the Veteran currently has hearing loss for VA purposes in his right ear, and a current disability is established.

The medical evidence reflects hearing loss for VA purposes was first documented in approximately July 1998, between the Veteran's first and second periods of active service.  However, a VA examination from July 2001, prior to the Veteran's second period of active service, found the Veteran had bilateral hearing loss and opined this hearing loss was "as likely as not related to his experience in the military."  Therefore, affording all benefit of the doubt to the Veteran, the Board finds his currently diagnosed right ear hearing loss was related to his first period of active service.  Accordingly, the criteria for service connection have been met and his appeal is granted.
Sleep Disorder

The Veteran is also seeking service connection for a sleep disorder.  However, as will be discussed, the evidence does not establish the Veteran is currently diagnosed with a separate sleep disorder.

The available medical records have been carefully reviewed and considered.  The Board notes that insomnia and problems sleeping were noted on several occasions, however these were specifically noted to be symptoms of his psychiatric disorder.  See e.g. January 2007 VA mental health note.  Additionally, a private psychologist described his sleep difficulties in the context of his psychiatric disorder in March 2007.  The Veteran's claim for service connection for his current psychiatric disorder was previously denied and is not before the Board at this time.  Therefore, symptoms of this non-service connected psychiatric disorder do not constitute a separate disability upon which benefits can be granted.

The medical records do not reflect the Veteran has been diagnosed with any separate sleep disorder at any point during the period on appeal.

During his June 2014 hearing, the Veteran described his condition as sleep apnea, however he stated he never went to a sleep study, and therefore had never been diagnosed with sleep apnea.  He described symptoms of snoring and gargling in his sleep that started approximately ten years earlier, while he was still in active duty.  He stated he was unsure if he stopped breathing during sleep or not because he never had a sleep study conducted.  He stated, "I'm not having trouble really sleeping."

As a lay person, the Veteran is competent to report what comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran himself is not competent to report whether he snores or stops breathing in his sleep, as he is not able to sense these symptoms while he himself is unconscious.  Although the Veteran testified that his wife told him he snored, the claims file does not include any statement from his wife.  Finally, the Veteran's own testimony during his hearing indicated he was no longer having any trouble sleeping.
Even assuming the claims file contained competent evidence the Veteran snored in his sleep, both the Veteran and his wife lack the medical training and expertise to provide a complex medical opinion, such as diagnosis of sleep apnea.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Accordingly, the Veteran's statements and his description of his wife's statements are not sufficient to diagnose a sleep disorder, including sleep apnea.  

Based on the foregoing, the claims file does not include any competent diagnosis of any separate sleep disorder, including sleep apnea, at any point during the period on appeal.  Because the evidence does not establish the Veteran is currently diagnosed with a separate sleep disorder, there is no disability upon which benefits could be granted.  Therefore, his claim for service connection is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in November 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

In June 2014, the Veteran was provided with a hearing before the undersigned.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding any diagnosis of a sleep disorder.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  No such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board acknowledges the Veteran was not provided with an examination regarding his claim for a sleep disorder.  VA medical examinations must be provided when there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, as discussed above, the claims file does not include any competent evidence the Veteran is currently diagnosed with a sleep disorder.  Therefore, a VA examination was not required.
As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

New and material evidence has been submitted and the claim for entitlement to service connection for right ear hearing loss is reopened and granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for a sleep disorder is denied.


REMAND

The Veteran is also seeking increased ratings for his service-connected left ear hearing loss, bilateral knee disabilities, and right knee scar.  Unfortunately, the most recent VA examinations for these disabilities were given in December 2007 and January 2008, and the most recent VA treatment records available are also from 2007.  Therefore, the medical evidence relating to these claims is nearly seven years old.  In his May 2010 written substantive appeal, the Veteran indicated that during recent medical treatment he had been told his disabilities had all increased in severity.  Accordingly, remand is required in order to obtain updated treatment records and provide new VA examinations.






[CONTINUED ON NEXT PAGE]
Accordingly, the case is REMANDED for the following actions:

1.  Obtain all available medical records from VA Health Care System in Houston, Texas since January 2007 and associate them with the claims file.

2.  Provide the Veteran with a VA examination to evaluate the nature and severity of his current bilateral knee disabilities, including the service-connected post-arthroscopy scar on his right knee.  

3.  Provide the Veteran was an examination to evaluate the nature and severity of his current bilateral hearing loss.    

4.  Then, readjudicate the appeals in light of all the additional evidence added to the record.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


